Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 2, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective January 25, 1975 because he lost his employment through misconduct. The board found that claimant was discharged because he was reportedly late for work after several warnings that his continued latenesses would cause his discharge. Continued lateness after adequate warnings constitute misconduct which bars benefits (Labor Law, § 593, subd 3); Matter *965of Estrada [Levine], 49 AD2d 774). As there is substantial evidence to support the board’s decision, it must be affirmed (Matter of Fisher [Levine], 36 NY2d 146). Decision affirmed, without costs. Koreman, P. J., Sweeney, Larkin, Herlihy and Reynolds, JJ., concur.